Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comments
Corrections to the Drawing Objections have been approved.
Corrections to the Specification Abstract have been approved.
Applicants’ request for Constructive Assistance under MPEP 707.07(j) is acknowledged. The Examiner suggests a draft claim(s) below.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 lacks a status identifier.  Correction is required.
Claim 11 appears to be a smaller font in comparison to the other claims.  Appropriate correction is required.  Since claims 4-10, 12 are in the chain of dependency to claim 1, they too are subjected to the same objection.
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flow control valve, temperature control valve, anchor, knob, shaped seat cover, anchor screw, flexible and extensible hose, a frame made from plastic material and a plastic module) are not recited in the rejected claim(s) nor recited in the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Allowable Subject Matter
The following claim(s) are drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 1 (currently amended)
 A toilet comprising:
a base;
 a tank;
an elongated bowl mounted on the base, the elongated bowl defining an opening; a toilet seat pivotally and hingedly connected to the base or the elongated bowl such that the toilet seat is configured to pivot between a first closed position and a first opened position, wherein the first closed position is defined when the toilet seat rests on the elongated bowl;
a shaped toilet seat cover pivotally and hingedly connected to the base or the tank such that the toilet seat cover is configured to pivot between a second dosed positon and a second opened position;
an anti-splash protective partition panel;
a recess formed on a rear portion of the toilet seat, wherein the recess is configured to receive a movable bidet shower, wherein the movable bidet shower comprises a flexible and extensible hose and shower head; the toilet seat includes a first connecting arm and a second connecting arm extending from the rear portion of the toilet seat defining the recess; and [.],


Claim 4    (currently amended) 
The toilet of claim 1, wherein the toilet seat cover is configured to pivotally connect to the left and right rib in a second axis of rotation, wherein the second axis of rotation is above the first [access] axis of rotation.

Claim 6 (currently amended)
The toilet of claim 1, further comprising [a] said protective partition configured to be removably mounted to the toilet seat or die elongated bowl, wherein the protective partition extends downwardly in the opening such that the protective partition prevents the shower head from spraying outside the opening of the elongated bowl.

Claim 9    (currently amended) 
The toilet of claim 1, wherein the tank includes a [reservoir, a] cover [,] and a passage [defined between the cover and the reservoir,] wherein the passage enables the hose to slide freely.
Conclusion
Claims 1 and 4-12 are free from the prior art of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR 1.113 to this action is limited either to an appeal to the Board of Patent Appeals and Interferences or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.  
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Applicant should reference MPEP 713.00 for Interview After Final Rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        





























Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents